Citation Nr: 1201522	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  10-01 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for mixed tension and migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from May 1998 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously before the Board in May 2011, when it was remanded for additional development.

The Veteran testified at a Board hearing in January 2011.  A transcript of that hearing is of record.

The Board finds that there has been substantial compliance with the May 2011 remand directives.  In this regard, the Board notes that VA sent a letter to the Veteran in June 2011 with the proper authorization forms for VA to request records from the Veteran's private medical provider.  The Veteran did not reply to this mailing.  Additionally, in July 2011 the Veteran attended a new VA examination, and the corresponding VA examination report responds to the questions presented in the Board's May 2011 remand.

Review of the claims-file reveals that the issue of entitlement to an initial disability rating in excess of 10 percent for right patellofemoral pain syndrome and chondromalacia, which the Board denied in the May 2011 decision, may have been appealed to the United States Court of Appeals for Veterans Claims (Court).  The Board observes, however, that the issue has no connection to or effect upon the matter before the Board at this time; the Board shall accordingly proceed with appellate review of the single issue addressed in this decision.


FINDING OF FACT

The Veteran's service-connected mixed tension and migraine headaches are manifested by subjective complaints of headaches with prostrating attacks, but are not manifested by characteristic prostrating attacks occurring on an average once a month (or more) over a period of several months.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for mixed tension and migraine headaches have not been met for the period under appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  The claimant was informed of the information and evidence necessary to warrant entitlement to the benefits sought, including in a letter dated in June 2008.  Moreover, in this letter, the appellant was advised of the types of evidence VA would assist her in obtaining as well as her own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that this letter was sent to the appellant prior to the October 2008 RO rating decision on appeal.  The VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.

In this case, the timely letter sent in June 2008 provided the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and this letter explained how VA determines disability ratings and effective dates.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that -except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim- the burden of proving harmful error must rest with the party raising the issue; the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records: in-service and post-service VA reports, have been obtained.  The Veteran has been afforded multiple VA examinations to evaluate her disability addressed with a final decision in this appeal.  All pertinent VA examination reports are of record, including the September 2008, March 2010, and July 2011 VA examination reports.  The Board notes that these VA examination reports contain clinical findings, analysis of symptomatology, and informed discussion of the facts of record (informed by review of the claims-file and interview of the Veteran) to provide probative medical evidence to address the issue decided below.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

Analysis

The Veteran contends that the severity of her service-connected mixed-tension and migraine headaches warrants a higher disability rating.

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In any case, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Briefly, the Veteran contends that the severity of her service-connected headaches warrant a higher disability rating.  This disability is currently rated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Diagnostic Code 8100 provides ratings for migraine headaches.  A 10 percent rating is warranted when there is evidence of migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted when there is evidence of characteristic prostrating attacks occurring on an average once a month over the last several months.  Finally, a maximum 50 percent rating is warranted when there is evidence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Veteran underwent a VA examination in September 2008 in connection with this issue on appeal.  The claims-file was reviewed by the examiner in connection with preparing the examination report.  The September 2008 VA examination report shows that the Veteran complained that her neck pain periodically "flares as a headache in the front of her head."  The symptoms included nausea and intermittent vomiting and "generally is on a once-every-several-week basis where she will have to go to sleep for two hours or 'push through until eight and then go to bed, if I sleep I am good.'"  The Veteran described that Excedrin could be helpful but Tylenol was not much help.  The headaches were described to be "always festering" with onset in connection with neck pain and "very easily provocable."  The Veteran denied any photophobia or phonophobia but "has left work twice in one year as a prostrating episode."  The Veteran denied any incapacitating episodes.  The examiner diagnosed the Veteran with tension headaches.

The Veteran underwent another VA examination in connection with this appeal in March 2010.  The claims-file was reviewed by the examiner in connection with preparing the examination report.  The Veteran described that she experienced two different types of headaches: (1) tension headaches which she gets once per week lasting about five hours on average and treated with Excedrin, Tylenol, water, and naps; and (2) migraine headaches "[e]very other month or every two months ... which she described as a severe pain" with nausea, vomiting, photophobia, and some phonophobia.  The Veteran described that Excedrin helped with the migraine headaches.  The report discusses that the Veteran "went to the emergency room last month when she was driving home [from] work with a migraine and it triggered 'a panic attack.'"  The Veteran denied vision abnormalities, speech or swallowing difficulties, or one-sided weakness or numbness other than the time where she could not talk during the panic attack.

The March 2010 VA examination report shows that the Veteran reported "four prostrating episodes in the last year where she was in bed for a few hours and could not function during that time."  The Veteran indicated that her daily activities were not affected by her headaches except that she would not perform them at the times when she suffered from certain headache symptoms.  The Veteran indicated that her occupational functioning was impacted only to the extent that she "missed a day or gone home early twice in the last year because of her migraines."  The examiner diagnosed the Veteran with mixed tension and migraine headaches.  The examiner noted that the significant contrasts between the March 2010 VA examination report and the prior September 2008 VA examination report were that the Veteran had not previously complained of phonophobia and photophobia.

The Veteran's January 2011 Board hearing testimony featured her contention that her service-connected headache pathology has increased in severity since her prior VA examinations.  In this regard, the Veteran testified to a substantial increase in the frequency and severity of her headache attacks, including recently experiencing symptoms described in terms suggesting debilitation; the Veteran described these episodes in terms of a 'panic attack' associated with the headache, raising some medical questions as to the nature of the episodes described.  The Veteran testified that she experienced headache symptom frequency that had "definitely changed from one or two times every other month to about, on average once a month, every two to three weeks."  The Veteran discussed that at the time of the hearing she had a headache that was "not a migraine yet, but a tension headache that's going there."

The Veteran underwent a new VA examination in July 2011 in connection with this appeal.  The claims-file was reviewed by the examiner in connection with preparing the examination report.  The July 2011 VA examination report shows that the Veteran had experienced "one headaches that took her to the hospital that led to a panic attack" but clarified that this incident was part of what was "described in the previous Compensation and Pension examination."  The July 2011 VA examination report shows that "[s]he has not had any other headaches that required a hospital visit."  The Veteran described her migraine headaches as typically associated with nausea and vomiting and light sensitivity.  One headache was described to have led to some ringing in the ears along with numbness and tingling in the fingers and feet.  Usually, the headaches did not involve the other neurological symptoms.  Significantly, the "migraine frequency is 1 every 2 months and last 8-12 hours."  The Veteran had kept a headache journal, and commented that she believed certain food/drink combinations or stress may aggravate the headaches as the frequency increased during her Master's program.  The Veteran alleviated the migraines by going into a dark quiet place and sleeping.  The Veteran had "mixed" success with the medication Imatrex.  The Veteran described headaches that are "prostrating in nature in that she cannot do her normal functioning."  The report indicates that "[a] prostrating episode happens every other month and last for 8-12 hours.  During these prostrating headaches she will call in sick from work."  The Veteran told the examiner that "she has missed about 3 days of work in the last 6 months due to migraine headaches, or in other words, 1 sick day every other month."

The Veteran described that she must avoid her activities of daily living until the pain resolves, but there were "no other specific limitations to her ADLs from her above claimed condition."  The July 2011 VA examination report discusses that the occupational impact of the headache pathology is that the Veteran "has called in sick from her work 3 times over the last 6 months because of her migraines.  There are no other limitations to her usual work duties secondary to her above claimed condition."  The examiner diagnosed the Veteran with mixed migraine and tension headaches, with "prostrating attacks averaging once every 2 months over the last several months."  The examiner explained that with this level of headache frequency, "the veteran is able to maintain a job and her headache frequency has not negatively impacted her occupational functioning as she has been able to maintain her position and perform all of her usual work duties."  The examiner found that "[t]here are no other symptoms or treatments reported for the conditions evaluated today."

The Board finds that the preponderance of the evidence is against finding that the Veteran is entitled to a disability rating greater than 10 percent.  The Board notes that the next higher rating of 30 percent under 38 C.F.R. § 4.124a, Diagnostic Code 8100 requires evidence of characteristic prostrating attacks occurring on an average once a month over the last several months.  Although the Veteran has testified that she experiences headaches every month, her testimony as a whole does not indicate characteristic prostrating attacks (which represent more than simply the occurrence of headache symptoms) more often than once every two months.  The three VA examination reports of record are primarily informed by the Veteran's own account of her symptom details yet these examination reports all indicate that the Veteran's prostrating attacks occur no more than once every two months on average.

Significantly, all three of the VA examination reports of record addressing this issue clearly and consistently show, based upon the information provided by the Veteran's own account of her symptoms to the trained VA medical professionals, that the characteristic prostrating attacks occur on an average of once every two months.  This is precisely the frequency of such attacks contemplated by the currently assigned 10 percent disability rating, and does not meet the criteria for a higher rating.  No other pertinent evidence contradicts this information.  The Board recognizes that the Veteran has testified to increasing frequency and severity of headaches, but the frequency of the characteristic prostrating attacks remains clearly shown to be consistent with the criteria for a 10 percent rating and does not meet the criteria for a higher rating under the applicable rating criteria.

The Board does not doubt that the Veteran continues to suffer from significant headaches.  The Board nevertheless is bound by the regulatory criteria for assigning disability ratings.  The current 10 percent disability rating already contemplates prostrating attacks averaging one in 2 months over the last several months; the Board notes that there is no objective medical evidence that the Veteran has headaches with characteristic prostrating attacks in any greater frequency than the consistently reported 'one every 2 months' level.  Therefore, the Board finds that there is no persuasive evidence of manifestations warranting a disability rating greater than 10 percent.

In addition, staged ratings are not applicable since at no point did the Veteran's tension-type headaches even remotely approximate the criteria for a rating greater than 10 percent.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant higher ratings.

Increased Rating Conclusion and Extraschedular Consideration

In this decision, the Board has found that the evidence discussed above is highly probative evidence with regard to evaluating the severity of the Veteran's headache symptoms on appeal in this case.  The evidence features the Veteran's statements, treatment reports, and VA examination reports presenting professional medical impressions and the Veteran's own account of symptom details.  The reports specifically document and address the Veteran's symptom complaints, document the pertinent specialized clinical findings, and present competent medical examiners' assessments of the disabilities informed by direct interview and inspection of the Veteran together with consideration of the pertinent history.  The evidence in this case shows that the Veteran's headache pathologies have not been manifested by prostrating attacks occurring on an average of once a month nor do they manifest in deficits otherwise implicating additional Diagnostic Codes during the period on appeal.

The Board has reviewed the entirety of the evidence of record, including the Veteran's testimony and additional treatment records.  The Board finds that none of the evidence of record probatively contradicts the findings discussed above, nor does any of the evidence of record otherwise probatively show that the criteria for any increased rating are met in this case.

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severely disabling than the assigned disability rating reflects.  The Board has carefully considered the Veteran's contentions and testimony.  Lay testimony is competent to describe such complaints as the frequency and nature of symptoms such as pain, and perceivable interference with activities.  The Board has considered the Veteran's testimony in such respects.  Although the Veteran has testified that her headaches occur more frequently than a 'once every two months' frequency, the three VA examination reports show that the Veteran's own account of her symptom details to medical professionals reflects that the pertinent characteristic prostrating attacks occur on average 'once every two months' as contemplated by the currently assigned 10 percent disability rating.

Finally, in making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence with regard to any adverse determination in this decision.  The preponderance of the evidence is against finding entitlement to any increased rating in this appeal.  To that extent, as the preponderance of the evidence is against the claim, the benefit-of-the- doubt doctrine does not apply and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Board also recognizes that the Veteran and the record indicate that the claimed service-connected disability symptoms have had an impact upon the Veteran's functioning, including work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the pertinent symptoms fit squarely within the criteria found in the relevant Diagnostic Code for the disability at issue.  In short, the rating criteria contemplate not only her symptoms but the severity of her disability.  For these reasons, referral for extraschedular consideration is not warranted.

Additionally, the Court recently held that a request for a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is currently sought in this appeal.  In the present case, the Board finds no such question is raised.  The Veteran has clearly expressed that, despite her headaches, she has maintained her ability to perform her occupational responsibilities and maintain her employment with only minimal time missed from work due to the disability on appeal.  Neither the Veteran's contentions nor any other evidence of record suggest any other manner by which the Veteran would be rendered incapable of gainful employment specifically by her service-connected headache disability on appeal in this case.

The Veteran has not contended that she is unemployable due to the specific manifestations of her service-connected headache disability on appeal.  There is no indication in the evidence or the Veteran's contentions that she has been rendered unemployable due to the service connected disabilities currently on appeal.  The Board finds that neither the evidence nor the contentions of record otherwise raise the question of whether the Veteran is unemployable due to the disability on appeal.  Therefore, the Board finds that this appeal does not include an issue of entitlement to TDIU.



ORDER

The appeal is denied.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


